DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Stopper means – claims 7, 8
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  In line 1, “Method” should be deleted and replaced with “A method”.  Appropriate correction is required.
s 2-12 are objected to because of the following informalities:  In line 1, “Method ” should be deleted and replaced with “The method”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the upper part" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the roof" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower part" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first end" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the second end" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the top" in line 20.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the bottom part" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the whole roping system" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
In claim 1, line 28, the limitation “the whole roping system” is vague and indefinite.  What components are associated with the “whole” system?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ach, US PGPub 2008/0116014.

    PNG
    media_image1.png
    570
    367
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    666
    398
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    570
    449
    media_image3.png
    Greyscale
	
Regarding claim 1, Ach discloses Method for roping an elevator (see fig 7-9), which elevator comprises an elevator car (3), equipped with car pulleys (4.2) and arranged to run up and down in an elevator shaft (1), a counterweight (8), equipped with pulleys (4.3) and connected to the elevator car (3) with at least a hoisting rope (12) from above, a machinery traction sheave (4.1) at the upper part (see fig 7) of the elevator shaft (1), a car side rope terminal (11) and a counterweight side rope terminal (10), and in which method a reel (12.3) for each hoisting rope (12) is placed on the roof (see [0072], fig 7) of the elevator car (3), wherein the method comprises at least the following steps: a) the elevator car (3) being at the lower part (shaft pit – see [0072]) of the elevator shaft (1) the first end (12.2) of each hoisting rope (12) is taken from each reel (12.3) and routed from the first side (left side in fig 7) of the elevator car (3) under the car pulleys (4.2) and raised from the second side (right side in fig 7) of the elevator car (3) to its temporary fastening point (see fig 7) at the upper part (roof) of the elevator car (3)  where the first end (12.2) of each hoisting rope (12) is temporarily fastened (provisionally fixed – see [0072]), b) the elevator car (3) and the counterweight (8) are hoisted to the top (shaft head – see [0074]) of the elevator shaft (1) after which an end (12.2) of each hoisting rope (12) is routed around the machinery traction sheave (4.1) and thereafter around the counterweight pulleys (4.3) and thereafter 
Regarding claim 2, Ach discloses method for roping an elevator according to claim 1, wherein in step a) each hoisting rope (12) is routed from the first side (left side in fig 7) of the elevator car (3) under the car pulleys (4.2) under the elevator car (3) and raised from the second side (right side in fig 7) of the elevator car (3) to its temporary fastening point (as described above) at the upper part (roof) of the elevator car (3) where the first end (12.2) of each hoisting rope is temporarily fastened (see [0072]). 
Regarding claim 3, Ach discloses method for roping an elevator according to claim 1, wherein in step a) the first end (12.2) of each hoisting rope (12) is lifted up to the car roof (roof) with the help of an installation means (14), such as a rope (rope connecting 14 and 3 shown in fig 7).  
Regarding claim 4, Ach discloses method for roping an elevator according to claim 1, wherein in step b) the elevator car (3) and the counterweight (8) are hoisted to the upper part of the elevator shaft with an auxiliary hoist (14) equipped with an auxiliary hoisting rope (connecting 14 and 3 – fig 7).
Regarding claim 6, Ach discloses Method for roping an elevator according to claim 1, wherein in step b) after the hoisting the elevator car (3) and the counterweight (8) are secured to the upper part of the elevator shaft (1) with suitable securing means (support connecting 14 and 3).

Regarding claim 10, Ach discloses Method for roping an elevator according to claim 1, wherein each hoisting rope (12) is tightened by lowering the counterweight (8), (see fig 9 vs fig 1). 
Regarding claim 11, Ach discloses Method for roping an elevator according to claim 1, wherein all the hoisting ropes (12) are kept equally tight all the time after the method step b). 
Regarding claim 12, Ach discloses method for roping an elevator according to claim 1, wherein the reels (12.3) for the hoisting ropes (12) are placed on top of the roof (see [0072]) of the elevator car (3).

Allowable Subject Matter
Claims 5 and 7-8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is patentable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth in claims 5, including every structural element recited in the claims, especially, the configuration wherein in step b) the elevator car (3) and the counterweight (8) are hoisted to the upper part (of the elevator shaft with the same auxiliary hoist and with the same auxiliary hoisting rope, using an auxiliary diverting pulley to align the auxiliary hoisting rope to a correct line with the object to be hoisted.
None of the references of the prior art teach or suggest the elements of the elevator installation method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

None of the references of the prior art teach or suggest the elements of the elevator installation method as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the elevator method in the manner required by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654